Citation Nr: 1602478	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  09-28 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a skin condition (basal cell carcinoma and scleroderma), to include as due to exposure to herbicides in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1965 to September 1969, with confirmed service in the Republic of Vietnam.  He received the Combat Action Ribbon, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 and May 1970 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This claim was previously before the Board in February 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical examination and updated records from the Central Texas Health Care System.  The Veteran underwent a VA examination in June 2014 and there is evidence in the file that the requested treatment notes are unavailable.  As such, the Board finds that the requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's basal cell carcinoma and scleroderma or residuals of a skin disability are not related to any incident in service to include herbicide exposure.  


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma and scleroderma or residuals of a skin disability have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted entitlement to service connection for residuals of a skin condition.  Specifically, he asserts that he has abrasions on his arms, back and the left side of his head that are residuals of diagnosis of basal cell carcinoma and scleroderma that are due to exposure to herbicides in service.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Herbicide Exposure 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  Diseases associated with herbicide exposure for purposes of the presumption include chloracne and soft tissue sarcoma, but squamous cell carcinoma, basal cell carcinoma, and actinic keratosis are not among the disorders defined as presumptively related to exposure to herbicides.  38 C.F.R. § 3.309(e).

Since basal cell carcinoma and scleroderma are not listed as diseases associated with herbicide exposure for purposes of the presumption, presumptive service connection is not warranted.  38 C.F.R. § 3.309(e).  

However, when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Service Connection 

The Veteran has been diagnosed the following skin disabilities: rosacea diagnosed in 1999; two basal cell cancers of the skin, diagnosed in December 1998 and January 2006; and condylomata accuminatum condition that diagnosed in December 1968 and resolved by 1969.  As such the Veteran has met the first requirement of service connection.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

On the question of whether direct service connection is warranted as due to exposure to herbicides in service, evidence of an incident in service is not required because it is presumed that the Veteran was exposed to herbicides in service.  

Service treatment notes show that the Veteran was treated for VD warts that resolved in service.  There is evidence that the Veteran had a bicycle accident in August 1968 causing a bruised left knee and abrasions on his arms and forearms.  There is no other evidence of treatment for or complaints of a skin disability or condition in service.  A review of the Veteran's service treatment records reflects that an August 1969 Report of Medical Examination completed at the time of the Veteran's release from active duty clinically evaluates the Veteran's skin as normal with no notations other than some identifying body marks.  

The Veteran underwent a VA medical examination in June 2014.  The examiner was asked to opine on whether the Veteran's skin previously diagnosed skin disabilities were related to his active military service.  After examining the Veteran and reviewing the file, the examiner determined that the Veteran's skin disabilities were not related to service.  The examiner noted that the Veteran did not have any visible skin conditions and the Veteran did not have any residual conditions or complications due to the neoplasms removed in 1998 and 2006.  Additionally, the examiner concluded that his previous diagnosis of rosacea is not related to his military service because there was no diagnosis in service.  The examiner noted that the pathology of rosacea is not well understood, but the proposed contributing factors include abnormalities in innate immunity, inflammatory reactions to cutaneous microorganisms, ultraviolet damage and vascular dysfunction.  

In regards to the two basal cell carcinomas removed in 1998 and 2006, the examiner stated that the diagnoses are not related to service because there is no evidence of such in service.  Further, both genetic and environmental factors contribute to the development of basal cell carcinoma.  Exposure to ultraviolet radiation in sunlight is the most important.  Other established risk factors include chronic arsenic exposure, therapeutic radiation, and immunosuppression, among others.  

The Veteran underwent a VA examination in April 1970.  This examination notes that the Veteran incurred an injury to his left knee after a bicycle accident in 1968.  It was considered a traumatic injury only, superficial abrasion incurred; he had laceration to his arms and forearms result of going through high grass.  At the time of the examination it was noted that the lacerations were healed and the Veteran was asymptomatic, with no perceptible evidence at this time.  The examiner also made examination notes regarding the condition of the Veteran's skin, and it was noted that the Veteran had scars on his arms and forearms that are now healed and not perceptible; the scars had all completely healed, clinically.  

While the Veteran is competent to give lay testimony; his contentions that his basal cell carcinomas and scleroderma are related to exposure to herbicides in service is not competent evidence of a relationship between the two.  The Veteran is a layperson, and has not shown that he has the knowledge or medical expertise or experience to provide such opinion as to the diagnosis or etiology of a skin condition as it would require knowledge of various skin diseases and interpretation of testing, laboratory work and biopsies.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

The Veteran was diagnosed with basal cell carcinomas and scleroderma many years after service and none of the medical evidence of record relates the Veteran's diagnoses to his active military service to include herbicide exposure.  As such, in the absence of any competent medical or lay evidence linking the Veteran's diagnoses of basal cell carcinomas and scleroderma to exposure to herbicides in service, the Board finds that service connection on a direct basis as due to herbicide exposure in service is not warranted.  

The Board finds that after a thorough review of the evidence of record, the Board finds that the Veteran does not suffer from residuals related to his VD warts or the abrasions on his arms and forearms.  Further, the abrasions that the Veteran suffered to his arms and forearms due to a bicycle accident in 1968 as well as the incidents of VD warts were noted to have resolved in service.  As such, service connection on a direct basis due to treatment of VD warts in service or abrasions on the Veteran's arms and forearms is not warranted.  

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated April 2007 August 2007 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a presumptive and direct basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).  
  
The Veteran was provided VA examinations in June 2014 and April 1970, which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



ORDER

Service connection for residuals of a skin condition, to include as due to exposure to herbicides in service is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


